Citation Nr: 0203893	
Decision Date: 04/29/02    Archive Date: 05/07/02

DOCKET NO.  99-06 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) benefits pursuant to 38 U.S.C.A. § 1318 (West 1991).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her daughters


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from April 1947 to May 1949.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a November 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO denied entitlement to service connection for 
the cause of the veteran's death, entitlement to DIC benefits 
pursuant to 38 U.S.C.A. § 1318, and entitlement to 
Dependent's and Survivor's Educational Assistance in 
accordance with Chapter 35, Title 38 of the United States 
Code.  The appellant, the veteran's surviving spouse, 
perfected an appeal of that decision.

In a December 1998 rating decision the RO granted the 
appellant entitlement to Dependent's and Survivor's 
Educational Assistance on the basis that the veteran had been 
granted a total disability rating at the time of his death.  
38 C.F.R. § 21.3046 (2001).  The Board finds, therefore, that 
that issue is no longer in contention.

In conjunction with the hearing before a member of the Board 
in April 2001, subsequent to the appeal being certified to 
the Board, the appellant submitted additional evidence in 
support of her claim.  She has, however, waived consideration 
of that evidence by the RO in the first instance in 
accordance with 38 C.F.R. § 20.1304 (2001).  The Board finds, 
therefore, that it can consider all of the evidence of record 
in determining the merits of the appellant's appeal, without 
prejudice to her.


FINDINGS OF FACT

1.  The RO has notified the appellant of the evidence needed 
to substantiate her claim and obtained all relevant evidence 
in order to assist her in substantiating her claim for VA 
compensation benefits.

2.  The veteran died in April 1998 due to acute 
cardiopulmonary arrest, due to coronary artery disease and 
atherosclerotic vascular disease with psychosis listed as a 
significant condition contributing to death, but not 
resulting in the underlying cause.

3.  At the time of his death service connection was in effect 
for schizophrenia, then rated as 100 percent disabling 
effective from January 1994.

4.  The veteran's service-connected schizophrenia interfered 
with the treatment of his underlying disabilities and 
materially contributed to cause his death.


CONCLUSIONS OF LAW

1.  A disability that materially contributed to cause the 
veteran's death was incurred in active service.  38 U.S.C.A. 
§§ 1131, 1310, 5107 (West 1991 and Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.312 (2001).

2.  Because service connection has been granted for the cause 
of the veteran's death, the appellant's claim of entitlement 
to DIC benefits pursuant to 38 U.S.C.A. § 1318 is moot.  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. § 20.101 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Documents in the claims file show that the veteran was 
granted entitlement to service connection for schizophrenia 
in July 1949, based on his service medical records showing 
that he was separated from service due to a schizophrenic 
reaction, unclassified.  The disorder was rated as 
100 percent disabling from May 1949 to April 1952, when the 
rating was reduced to 70 percent.  The disability rating was 
subsequently reduced from 70 to 50 percent effective in July 
1962, which rating remained in effect until January 1994.  In 
June 1995, the RO increased the rating from 50 to 100 percent 
effective from January 1994 and that rating remained in 
effect until the veteran's death in April 1998.

VA treatment records disclose that the veteran received 
ongoing treatment for the psychiatric disorder, with numerous 
hospitalizations over the years.  He suffered from depression 
with suicidal thoughts; emotional instability; delusions of 
paranoia; audio and visual hallucinations; ideas of 
reference; impaired judgment, insight, and ability to 
abstract; disorientation; memory loss; mental confusion and 
irrationality; bizarre, autistic behavior and mannerisms; and 
lack of contact with reality.  The medical evidence generally 
indicates that his psychiatric disability was severe, with a 
poor or guarded prognosis and the likelihood of ongoing 
hospitalizations.

A VA examiner found in March 1962 that but for the direct 
supervision and control of his wife, the veteran would 
require a guardian because of the severity of his psychosis.  
The examiner also found that the veteran was able to maintain 
employment only because of special considerations given due 
to his disability.

The medical evidence indicates that the veteran was found to 
be diabetic in 1978, and that he began treatment for 
hypertension in 1978.  He experienced a cerebrovascular 
accident in 1979 with resulting brain damage, and underwent 
carotid endarterectomies in 1979 due to atherosclerosis.  He 
also had coronary artery disease, with a history of having 
had a myocardial infarction.  During a June 1980 VA 
psychiatric examination the veteran reported that his wife 
"doled out" 25 pills a day for him to take.

The report of a May to June 1983 VA hospitalization shows 
that the veteran refused to take responsibility for 
maintaining a diabetic diet, and that he was observed eating 
inappropriate food.  This was discussed with him on multiple 
occasions, but he did not appear to be interested in 
controlling the diabetes.  At that time he was receiving 
insulin injections for the diabetes.  Following a 
hospitalization from January to February 1985, the treating 
psychiatrist found that the veteran's prognosis was guarded 
due to his poor compliance with his treatment program.

During a July 1985 hospitalization his psychiatrist found 
that the veteran acted in a childlike, helpless, and 
dependent manner.  His prognosis was then guarded due to 
limited insight and poor coping skills.  A September 1985 
hospital summary indicates that the veteran demonstrated an 
immature and passive-dependent personality.  His blood sugar 
was elevated, and he again exhibited poor compliance with his 
treatment regimen; he often refused to receive his insulin 
injections, and refused to maintain a diabetic diet.  He 
engaged in inappropriate behavior, violated ward rules, 
annoyed the other patients, and asked the staff for money so 
he could buy liquor.  His antidepressant medication was 
discontinued because he was taking it irregularly and was not 
cooperating with treatment.  His psychiatrist then found that 
the veteran was not reliable for monitoring his own 
medication, and that he was dependent on his wife for doing 
so.  He was discharged from the hospital due to his non-
compliant behavior, at which time the treating psychiatrist 
again found that his prognosis was guarded due to his poor 
insight and poor judgment.  While hospitalized in December 
1985 he again failed to comply with a diabetic diet.

The veteran was hospitalized in September 1990 due to a 
hypoglycemic episode with syncope, which was caused by a non-
compliant dosage of insulin taken at home.  

The VA treatment records indicate that the veteran's mental 
status deteriorated, and in January 1994 his psychiatrist 
entered a diagnosis of possible superimposed dementia, most 
likely due to multiple infarctions.  The veteran underwent a 
VA psychiatric examination in May 1995, during which the 
examiner described him as being unable to comprehend or 
understand the questions he was asked.  The examiner then 
diagnosed his symptoms as an organic affective disorder with 
psychotic features.  The veteran's medical conditions at that 
time included post congestive heart failure, post bilateral 
carotid endarterectomy, insulin-dependent diabetes mellitus, 
coronary artery disease, peripheral vascular disease, 
hypertension, a peptic ulcer, post cerebrovascular accident, 
and post cataract surgery.

The veteran's private physician, Andrew M. Atkinson, M.D., 
stated in an April 1997 report that the veteran had been 
under his care for some time for multiple medical problems.  
Dr. Atkinson provided the opinion that the veteran's then-
current medical problems were the result of years of poor 
treatment and non-compliance, which were caused by his 
psychiatric illness.

A December 1997 VA hospital summary shows that the veteran 
had been admitted after having made several suicide threats 
and attempts at the nursing home in which he was staying.  
His medical problems then included a long-standing history of 
multi-infarct dementia, depression, schizophrenia, severe 
aortic stenosis with congestive heart failure, and insulin-
dependent diabetes mellitus.  He was transferred to the VA 
medical center (MC) from a private hospital for the treatment 
of bronchopneumonia and suicidal intention.  He was found not 
to be a candidate for replacement of the defective aortic 
valve due to his underlying medical problems.  He displayed 
psychotic behavior throughout the hospitalization.  On 
discharge from the hospital the treating physician determined 
that the veteran required nursing home placement due to his 
severe psychiatric illness.  His diabetes was successfully 
controlled while he was hospitalized.

The report of the veteran's final hospitalization in April 
1998 shows that he was brought to the emergency room from a 
nursing home due to an altered mental state and shortness of 
breath.  The treating physician then noted that he had a long 
history of chronic, diffuse, multi-infarct dementia and 
psychosis.  He also had a history of insulin-dependent 
diabetes, hypertension, mild chronic obstructive pulmonary 
disease, aortic valve stenosis with congestive heart failure, 
major depression with suicidal intent, and bronchopneumonia.  
Diagnostic testing then revealed right-sided pleural effusion 
due to congestive heart failure.  His condition continued to 
deteriorate, and he died.

The death certificate shows that the veteran died April [redacted] 
1998.  The immediate cause of death was acute cardiopulmonary 
arrest, due to coronary artery disease and atherosclerotic 
vascular disease.  Other significant conditions contributing 
to death but not resulting in the preceding causes included 
aortic stenosis, dementia, and psychosis.  An autopsy was not 
performed.  The death certificate was signed by Ashok C. 
Shah, M.D.

The appellant contended in a January 1999 statement that the 
veteran's depression and chronic exhaustion had contributed 
to his coronary artery disease.  In support of that 
contention she submitted two medical opinions.

In a January 1999 report the veteran's cardiologist, James P. 
Zavitsanos, M.D., stated that he had treated the veteran for 
"quite some time."  He noted that the veteran had a 
complicated medical history, including aortic stenosis, a 
heart block, and congestive heart failure.  Dr. Zavitsanos 
provided the opinion that it was quite possible that the 
veteran's underlying paranoid schizophrenia had contributed 
to his angina and dyspnea.

Dr. Shah provided a medical report in January 1999 in which 
he stated that he had treated the veteran while he had been a 
patient at the nursing home.  Dr. Shah noted that the 
veteran's medical problems included coronary artery disease, 
diabetic cardiomyopathy, schizophrenia, multiple suicide 
attempts, and dementia.  After being taken to the emergency 
room in April 1998 the veteran apparently suffered a cardiac 
arrest, and was later pronounced dead.  Dr. Shah stated that 
the probable cause of death was an acute myocardial 
infarction caused by coronary artery disease.

Dr. Shah also stated that, in his professional opinion, the 
veteran's coronary status was worsened by uncontrolled 
diabetes, uncontrolled hypercholesterolemia, and his smoking 
habit.  He stated that those factors had caused a worsening 
of the atherosclerosis, resulting in the fatal myocardial 
infarction.  He found that the treatment of diabetes and 
hypercholesterolemia was based on dietary modification and 
medication.  He also found that due to the veteran's poor 
mental status due to schizophrenia and depression he did not 
follow the instructions given him by his physicians, which 
caused an acceleration of the atherosclerotic coronary 
vascular disease.

During the April 2001 hearing before the undersigned the 
appellant testified that the veteran would not take his 
medication in the prescribed manner.  She also testified that 
they had been told by Dr. Zavitsanos that the veteran would 
have a "major problem" if he did not take the medication 
properly.  She stated that he was very childlike and would 
not take his medication unless she made him take it.  The 
veteran's daughters also testified that he would not take the 
medication unless the appellant required him to do so.  They 
stated that he had been very childlike, impulsive, and 
compulsive, and that he seemed to make an effort to eat, 
drink, and do all the things his doctors told him not to do.  
They also stated that he had poor judgment and did not appear 
to comprehend the need to take care of himself.

Duty to Assist

The regulation pertaining to VA's duty to inform the 
appellant of the evidence needed to substantiate her claim 
and to assist her in developing the relevant evidence was 
revised during the pendency of this claim.  Duty to Assist, 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  The changes in the regulation are 
effective November 9, 2000, with the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), and apply to all claims filed 
on or after November 9, 2000, or filed previously but not yet 
final as of that date.  Holliday v. Principi, 14 Vet. App. 
282-83 (2001), mot. for recons. denied, 
14 Vet. App. 327 (2001) (per curiam), motion for review en 
banc denied, No. 99-1788 (U.S. Vet. App. May 24, 2001) (per 
curiam) (en banc).

According to the revised regulation, on receipt of a claim 
for benefits VA will notify the appellant of the evidence 
that is necessary to substantiate the claim.  VA will also 
inform the appellant which information and evidence, if any, 
that she is to provide and which information and evidence, if 
any, VA will attempt to obtain on her behalf.  VA will also 
request that the appellant provide any evidence in her 
possession that pertains to the claim.  VA will also make 
reasonable efforts to help the appellant obtain evidence 
necessary to substantiate the claim, including making efforts 
to obtain service medical records, if relevant to the claim; 
other relevant records pertaining to service; VA medical 
records; and any other relevant records held by any Federal 
department or agency, State or local government, private 
medical care provider, current or former employer, or other 
non-Federal governmental source.  Duty to Assist, 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  

The RO informed the appellant of the evidence needed to 
substantiate her claim in December 1998.  The RO provided the 
appellant a statement of the case in March 1999, in which the 
RO informed the appellant of the regulatory requirements for 
establishing service connection for the cause of the 
veteran's death, and provided her the rationale for not 
granting service connection.  The appellant has submitted 
medical evidence to support her claim, the appellant's 
representative has reviewed the claims file on multiple 
occasions, and has not indicated that the appellant had any 
additional evidence to submit.  The RO notified the appellant 
that her case was being sent to the Board, and informed her 
that any additional evidence that she had should be submitted 
to the Board.  The Board finds, therefore, that VA has 
fulfilled its obligation to inform the appellant of the 
evidence needed to substantiate her claim.

The RO has obtained the VA and private treatment records 
designated by the appellant that are relevant to the appeal.  
The appellant presented hearing testimony before the 
undersigned in April 2001.  The Board notes that in a claim 
for compensation benefits, the duty to assist includes 
obtaining a medical opinion if VA determines that such an 
opinion is necessary to make a decision on the claim.  A 
medical opinion is necessary if the information and evidence 
of record is not sufficient for VA to make a decision on the 
claim, but: (1) contains competent lay or medical evidence of 
a currently diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service, or during 
any applicable presumptive period; and (3) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disorder.  38 U.S.C.A. § 5103A 
(West Supp. 2001); Duty to Assist, 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159).

In support of her claim the appellant submitted medical 
opinions from the veteran's physicians showing that the 
veteran's service-connected psychiatric disorder materially 
contributed to his death.  Due to the receipt of those 
opinions, and in light of the Board's disposition of the 
appellant's appeal, the Board has determined that an 
additional medical opinion is not necessary to make a 
decision on the claim.

The appellant has not indicated the existence of any other 
evidence that is relevant to her appeal.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of the appellant's claim and that VA has fulfilled its 
obligation to assist her in the development of the relevant 
evidence.

Service Connection for the Cause of Death

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  In order to constitute the 
principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  In order 
to be a contributory cause of death, it must be shown that 
the service-connected disability contributed substantially or 
materially to cause death; that it combined to cause death; 
that it aided or lent assistance to the production of death; 
or that there was otherwise a causal relationship between the 
service-connected disability and the veteran's death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once 
the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 1991 and 
Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 C.F.R. § 3.102 (as amended by 66 Fed. Reg. 45,620 (Aug. 
29, 2001)).  

As an initial matter the Board finds that the evidence does 
not indicate that a cardiovascular disease was incurred in 
service, nor does the appellant so claim.  She contends, in 
essence, that the schizophrenia, for which service connection 
has been in effect since 1949, impaired the veteran's 
judgment to the extent that he was unable to comply with the 
treatment regimens prescribed by his physicians for his 
cardiovascular disease.  She asserts that that non-compliance 
caused a worsening of the cardiovascular disease, which 
ultimately resulted in the veteran's death.

The death certificate shows that the cause of death was 
coronary artery disease due to atherosclerotic vascular 
disease.  The death certificate also shows that psychosis 
contributed to his death, although it did not result in the 
underlying cause.  A review of the medical evidence discloses 
that the veteran frequently demonstrated irresponsible, 
childlike behavior, and that he was known to be non-compliant 
with the treatment required for his medical problems.  The 
appellant and her two 



daughters provided testimony to the effect that the veteran 
would not take responsibility for his own care and treatment, 
and that he took the medication prescribed by his physicians 
only when controlled by the appellant.  The Board finds that 
that testimony is credible, and that it is consistent with 
the medical evidence of record.  The medical reports from 
Drs. Atkinson, Zavitsanos, and Shah indicate that the 
veteran's non-compliance with his treatment regimens, 
including medication and diet, was due to schizophrenia, and 
that his failure to properly treat his multiple diseases 
resulted in worsening the underlying atherosclerotic vascular 
disease, which ultimately caused his death.  For these 
reasons the Board finds that the veteran's service-connected 
schizophrenia materially contributed to the disease process 
responsible for his death and, therefor, service connection 
for the cause of the veteran's death is warranted.

DIC Entitlement Pursuant to 38 U.S.C.A. § 1318

The Board notes that following the decision of the United 
States Court of Appeals for the Federal Circuit in National 
Organization of Veterans' Advocates, Inc., v. Secretary of 
Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001), a 
moratorium on the adjudication of all claims in which 
38 C.F.R. § 3.22 is applicable was imposed.  Chairman's 
Memorandum 01-01-17 (Aug. 23, 2001).  Because 38 C.F.R. 
§ 3.22 need not be applied in considering the appellant's 
appeal of this issue, the Board finds that the moratorium 
does not apply in the appellant's case.

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran, in the same 
manner as if the cause of the veteran's death was service 
connected, if the veteran received, or was entitled to 
receive, 


compensation at the time of his death for a service-connected 
disability that was continuously rated totally disabling for 
a period of 10 or more years immediately preceding his death.  
38 U.S.C.A. § 1318; 38 C.F.R. § 3.22.

All questions of law and fact necessary to a decision by the 
Secretary under a law that affects the provision of benefits 
by the Secretary to veterans or their dependents or survivors 
shall be subject to one review on appeal to the Board.  
38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.101.  The Board does 
not have jurisdiction to review a case if no benefit would 
accrue to the claimant, because the claim does not then arise 
"under a law that affects the provisions of benefits by the 
Secretary."  Mintz v. Brown, 6 Vet. App. 277 (1994).

In addition to her claim for service connection for the cause 
of the veteran's death, the appellant has appealed the RO's 
determination that DIC benefits pursuant to 38 U.S.C.A. 
§ 1318 are not payable because at the time of his death the 
veteran had not been in receipt of compensation for a 
service-connected disability that was continuously rated 
totally disabling for a period of 10 or more years 
immediately preceding his death.  Entitlement to DIC benefits 
pursuant to 38 U.S.C.A. § 1318 is, however, "in the same 
manner as if the cause of the veteran's death was service 
connected."  As shown above, service connection for the cause 
of the veteran's death has been granted.  No further benefit 
could accrue to the appellant if the veteran was found to 
have been entitled to compensation for a service-connected 
disability that was continuously rated totally disabling for 
a period of 10 or more years immediately preceding his death.  
The issue of the appellant's entitlement to DIC benefits in 
accordance with the provisions of 38 U.S.C.A. § 1318 is, 
therefore, moot.




ORDER

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits pursuant to 38 U.S.C.A. § 1318 (West 1991) is 
dismissed.

Entitlement to service connection for the cause of the 
veteran's death is granted.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

